Upon the trial of this case in the court below, the court, over the timely objections of the defendants, permitted the state to offer evidence of several highly incriminating statements, in the nature of confessions, alleged to have been made by the accused, and this without any attempt whatever to show that such alleged confessions were voluntary upon the part of the accused men. In these several rulings the court committed error to a reversal. It has been repeatedly held that all confessions are prima facie involuntary, and in order to render them admissible it must be shown prima facie that they were voluntarily made. This is a condition precedent to their admissibility. The fact that the objections here interposed were of a general nature in no wise changes the rule. Poarch v. State, 19 Ala. App. 161, 95 So. 781. For the errors indicated, the judgment of conviction from which this appeal was taken is reversed, and the cause remanded.
Reversed and remanded.